Citation Nr: 1030376	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-29 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

S. M. Kreitlow





INTRODUCTION

The Veteran had active military service from June 1965 to May 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2007 and January 2008 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The issues of entitlement to service connection for asthma, 
hypertension, and residuals of right leg injury have been raised 
by the record (see September 2009 statements by Veteran), but 
have not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his tinnitus 
is related to noise exposure incurred during his military 
service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
tinnitus, which represents a complete grant of the benefit sought 
on appeal.  Thus, no discussion of VA's duty to notify and assist 
is necessary.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order 
to establish direct service connection for a disorder, there must 
be (1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 
(2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease. If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability benefits.  Medical evidence 
of a current disability and nexus is not always required to 
establish service connection.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.   38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Here, the Veteran claims that he was exposed to noise during 
service as a field artillery man.  Specifically, he alleges he 
was exposed to hazardous noise while performing his military 
duties, which consisted of being a gun chief and near an eight 
inch gun firing numerous rounds almost on a daily basis without 
ear protection.  He states that, because of this noise exposure, 
he had ringing and fullness in his ears in service; and that he 
has had ringing in his ears ever since service.  

The Veteran's military records show that he was assigned during 
most of his time in the military to the 92nd Artillery and that 
his primary military occupational specialty was Field Artillery 
Crewman.  His DA Form 20 shows that his principle duties included 
Cannoneer, Assistant Gunner and Gunner.  Based upon this 
information and the Veteran's own reports of noise exposure, 
exposure to noise in service is conceded.  The question remains, 
however, whether the Veteran's reported tinnitus is related to 
the noise exposure in service.

Despite the Veteran's report of receiving treatment for 
complaints of ringing in his ears in service in Germany, the 
service treatment records are silent for any complaints of or 
treatment for tinnitus.  At the Veteran's separation examination 
in March 1967, no report or finding of tinnitus was made.  Thus, 
the service treatment records fail to establish the presence of a 
chronic disability in service.  Where chronicity of a disease is 
not shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  Service connection may also be warranted if the 
competent and credible evidence of record establishes that the 
disability was incurred in service. 

The Veteran has alleged that his tinnitus has been present since 
his time in the military.  Thus, he has alleged a continuity of 
symptomatology.  In addition, the Veteran has submitted 
statements in September 2009 from his employer, wife and daughter 
who relate that he has had ringing in his ears since at least 
1968 (pursuant to his wife's statement of having known the 
Veteran for approximately 41 years).

The Veteran underwent VA audiological examination in December 
2007, at which he reported having right ear tinnitus with an 
onset of it being sometime during his military service.  He 
denied post service occupational or recreational noise exposure.  
The examiner opined that it is not as likely as not that tinnitus 
is related to military service because there were no complaints 
of tinnitus in service, the current audiometric test results 
showed left ear thresholds were completely normal, and the right 
hearing loss is unrelated to sensory or neural damage.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  
Nevertheless, when, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue, the 
benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Initially the Board acknowledges that the Veteran is competent to 
give lay evidence about what he experienced; i.e., that he was 
exposed to loud noise in service and that he has had ringing in 
his ears since service.  Charles v. Principi, 16 Vet. App. 370 
(2002) (finding the Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  

After carefully reviewing the evidence of record and resolving 
all reasonable doubt in his favor, the Board finds that the 
Veteran's current tinnitus cannot be reasonably disassociated 
from his in-service exposure to loud noises.  Although the VA 
examiner opined that the Veteran's tinnitus is not likely related 
to service, that opinion fails to take into account the Veteran's 
competent and credible testimony of onset in service and 
continuity of symptomatology.  The Board finds no reason to 
conclude  the Veteran's statements to be incredible.  Because of 
this failure, the Board finds that the VA examiner's opinion 
lacks probative value.  

Accordingly, when weighed against the Veteran's reported 
continuity of symptomatology since service and the lay statements 
in support of his claim, the Board finds the evidence is at least 
in equipoise that the Veteran's tinnitus is related to noise 
exposure incurred in service.

Based on the totality of the evidence, and resolving all 
reasonable doubt in his favor, the Board finds that the Veteran 
currently has tinnitus that was incurred during his active 
military service as a result of exposure to loud noises.  
Accordingly, service connection for tinnitus is warranted. 38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that remand of the Veteran's claim for service 
connection for bilateral hearing loss is necessary for further 
development.  

The Board notes that the Veteran submitted additional evidence 
related to his claim, including both medical and lay evidence, 
directly to the Board without waiver of consideration by the 
Agency of Original Jurisdiction.  Any pertinent evidence 
submitted by the veteran or his representative before the Board 
but not considered by the AOJ must be referred to the AOJ for 
review unless the veteran or his representative waives, in 
writing, such right to AOJ review or the Board determines that 
the benefit(s) to which the evidence relates may be fully allowed 
on appeal without such referral.  38 C.F.R. § 20.1304 (c).  Some 
of this evidence is related to the Veteran's claim and so needs 
to be considered. 

In addition, the Veteran submitted release forms for private 
medical treatment records from 1968 to the present.  On remand, 
efforts should be undertaken to obtain the identified records.

Furthermore, the Board finds that a new VA examination is 
necessary.  The Veteran's last VA examination was in December 
2007.  At this examination it was noted that the Veteran had 
undergone surgery of the right ear just a month or two before.  
The examiner determined that the Veteran's right ear hearing loss 
was conductive in nature and opined that is would most likely be 
related to the surgery performed and not noise-induced.  Based 
upon this, the examiner opined that the Veteran's right ear 
hearing loss was not likely related to military service.  The 
Veteran submitted new medical evidence in January 2008 of 
audiometric testing from February 1985 through July 2002, which 
evidence shows a possible hearing loss in the right ear before 
the surgery in 2007.  This evidence was clearly not before the 
December 2007 VA examiner-nor were the lay statements submitted 
by the Veteran is support of his claim in September 2009.  This 
evidence may affect the examiner's opinion, and, therefore, a new 
exam is warranted.

In addition, the Board finds that the VA examiner's opinion is 
inadequate as it fails to discuss two important matters.  The 
first is whether the audiometric test results at the time of the 
Veteran's separation examination reflect a loss of hearing acuity 
when compared with the audiometric test results at the time of 
his entrance examination.  The second is the Veteran's report of 
a continuity of symptomatology since service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to resubmit the 
VA Form 21-4142s provided in September 2009 relating 
to treatment for his hearing.  The Veteran should be 
advised that, in lieu of submitting the release 
forms, he can submit the treatment records himself.  
If he does submit release forms, than all identified 
and available treatment records should be obtained.  
A negative response should be requested if records 
are not available.  The Veteran and his 
representative should be advised if any records 
cannot be obtained and given the opportunity to 
submit them.

2.  Then, schedule the Veteran for a VA audiological 
examination.  The claims file must be provided to the 
examiner for review in conjunction with the 
evaluation, and such review should be noted in the 
examination report.

The examiner should elicit from the Veteran a 
detailed account of any instances of noise exposure 
during military service as well as before and after 
service.  After reviewing the file and conducting 
audiometric testing, the examiner should render an 
opinion as to whether it is at least as likely as not 
(i.e., at least a 50 percent probability) that any 
current hearing loss (whether bilateral or 
unilateral) is due to the noise exposure incurred 
during service.  The examiner should consider and 
discuss whether audiometric testing at separation 
shows a loss of hearing acuity compared to the 
audiometric testing at entrance into service.  In 
addition, the examiner should consider and discuss 
the Veteran's report of a continuity of 
symptomatology since service.  The examiner should 
provide a complete rationale for any opinion given, 
including discussion of evidence contrary to the 
opinion rendered.  

3.  Thereafter, the Veteran's claim for service 
connection for bilateral hearing loss should be 
readjudicated, including consideration of all 
evidence received since the claim was certified to 
the Board in April 2009.  If such action does not 
resolve the claim, a Supplemental Statement of the 
Case should be issued to the Veteran and his 
representative.  An appropriate period of time should 
be allowed for response.  Thereafter, this claim 
should be returned to this Board for further 
appellate review, if in order.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


